UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 SILLETTE SHELLER-PAIRE as                        )
 Personal Representative for the Estate of        )
 Dante A. Paire,                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
                v.                                )     Civil Case No. 11-1043 (RJL)
                                                  )
 HONORABLE VINCENT GRAY,                          )
 MAYOR FOR THE DISTRICT OF                        )
 COLUMBIA, et al.,                                )
                                                  )
                                                  )
                       Defendants.                )



                           ORDER AND      FINA~MENT
                                 (August    ZJ, 2012)
                                                                                       ~
         For the reasons stated in the accompanying Memorandum Opinion, it is this2.7

day of August 2012,

         ORDERED that defendants' Motion to Dismiss the Complaint [Dkt. #4] is

GRANTED; and it is further

         ORDERED that judgment is entered for the defendants. This is a final appealable

order.




                                                 United States District Judge




                                             1